IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Pennsylvania Department                   :
of Health,                                :
                       Petitioner         :
                                          :
               v.                         :      No. 1372 C.D. 2017
                                          :
Wallace McKelvey and                      :
PennLive,                                 :
                          Respondents     :

                                       ORDER

               NOW, November 9, 2018, upon consideration of petitioner’s

application for reconsideration/reargument, and respondents’ answer in

response thereto, the application is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge